DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 and 10-11 recites the limitation “the connector” is unclear as to which of the connectors Applicant is referring back to in Claim 1. For the purpose of examination “the connector” is assumed to be “each of the connectors.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guth (US 3,997,072).

1: Guth teaches a trash can (see trash can in Figure 1) comprising: a base (see base in Figure 1 below); a sidewall (see sidewall shown in Figure 1 below, capable of resting on the base) adapted to rest on the base such that the sidewall is separable from the base (see separable sidewall from the base, Figure 1 below), the sidewall defining an upper opening (upper opening at the top 18, Figure 1) and a bottom opening opposite the upper opening (bottom opening formed at the bottom ledge, Figure 2 below), the sidewall including ledges protruding from the sidewall (see ledges in Figure 2 below); and connectors (see connectors in Figures 1-2 below) adapted to extend from the base and engage the ledges; wherein the base is adapted to be carried by the connector (the base is adapted to be carried by the handle 38).

    PNG
    media_image1.png
    905
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    598
    media_image2.png
    Greyscale


2: Guth teaches the claimed invention as discussed above for Claim 1 and Guth further teaches that the connector is detachable from the sidewall (see Figure 1, where the connectors are capable of being detachable from the sidewall).

4: Guth teaches the claimed invention as discussed above for Claim 1 and Guth further teaches that the connector includes a base end adapted to connect to the base (base end at 60, connected to the base, see Figure 2).

5: Guth teaches the claimed invention as discussed above for Claim 1 and Guth further teaches that the connector includes a handle detachable from the sidewall (see handle 38 capable of being detached from the sidewall, Figure 1).

10: Guth teaches the claimed invention as discussed above for Claim 1 and Guth further teaches that the connector is integrally formed with the base (see connector integrally formed/connected with the base in Figure 2).

11: Guth teaches the claimed invention as discussed above for Claim 1 and Guth further teaches that the connector is adapted to extend above the base to the sidewall (see Figures 1 and 2 where the connector is capable of extending above and upwardly from the base to the sidewall).

12: Guth teaches a trash can (see trash can in Figure 1 above) comprising: a base (see the base in Figure 1 above); a sidewall (see sidewall shown in Figure 1 above) adapted to rest on the base such that the sidewall is separable from the base (see the sidewall separable from the base along the longitudinal direction of the trash can), the sidewall defining an upper opening (upper opening of the side wall, at 18, Figure 1) and an opposed bottom opening (bottom opening at the bottom ledge, see Figure 2 above), the sidewall including ledges (see ledges protruding from the vertical sidewall, Figure 2) protruding from the sidewall; and detachable handles (handles at 38, which are detachable from the sidewall) adapted to extend from the base and engage from the ledges of the sidewall; wherein the base is adapted to be carried by the handle when the handle is detached from the sidewall (see Figure 1, where the handles are capable of being detachable from the sidewall, and permit the base to be carried by the handle).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues that the current invention and U.S. Patent No. 10,858,181 do not recite the same features and the Examiner respectfully disagrees. Both inventions are directed to a trash container comprising a base, a sidewall resting on the base, capable of being separable from the base, wherein the sidewall has a connecting member for a strap/handle element and the strap/handle is capable of carrying the base. The Double Patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,858,181. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a trash container comprising a base, a sidewall resting on the base, capable of being separable from the base, wherein the sidewall has a connecting member for a strap/handle element and the strap/handle is capable of carrying the base.

Allowable Subject Matter
Claims 3 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if the Double Patenting rejection is also overcame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735